Citation Nr: 0303870	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-07 886	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for hemorrhoids on a direct 
or secondary basis.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic liver 
disorder as secondary to service-connected hepatitis.

Entitlement to a rating in excess of 20 percent for service-
connected residuals of duodenal ulcer.  

Entitlement to a rating in excess of 10 percent for service-
connected varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1952 to July 1955, and from November 1955 to 
July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied service connection 
for hemorrhoids, denied a rating in excess of 20 percent for 
service-connected residuals of duodenal ulcer, denied a 
rating in excess of 10 percent for service-connected varicose 
veins of the right lower extremity; and determined that new 
and material evidence has been submitted to reopen a claim 
for service connection for a chronic liver disorder as 
secondary to service-connected hepatitis.  The claimant 
appealed those decisions and was provided a Statement of the 
Case.  She subsequently perfected her appeal, declining a 
hearing before an RO Hearing Officer or before the Board.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

The record shows that the claimant and her representative 
were notified of the provisions of the VCAA in a letter of 
May 2001.  The RO also explained the provisions of VCAA in 
the Statement of the Case of March 15, 2002, which informed 
them of VA's duty to notify her of the information and 
evidence necessary to substantiate her claims and to assist 
her in obtaining all such evidence.  The letter of May 2001 
informed the claimant and her representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

That Supplemental Statement of the Case further notified the 
claimant and her representative of the issues on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing service connection, 
the reopening of previously denied claims, and the evaluation 
of service connected disabilities, the pertinent provisions 
of VA's Schedule for Rating Disabilities, the decisions 
reached, and the reasons and bases for those decisions.  In 
addition, that Supplemental Statement of the Case informed 
the claimant and her representative of VA's duty to assist 
her by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and as to which the claimant or the 
veteran identified and provided record release authorizations 
permitting VA to obtain those 


records.  Further, that Supplemental Statement of the Case 
informed the claimant and her representative that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise her that the 
ultimate responsibility for furnishing such evidence lay with 
the individual seeking to claimant enter that evidence into 
the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist her in obtaining all evidence necessary to 
substantiate her claims have been fully met.  The record 
shows that the RO has obtained all service medical records of 
the claimant, as well as all available private and VA medical 
records identified by the claimant.  The claimant has been 
afforded a VA general medical and gastrointestinal 
examination in August 1962 and a VA general medical and 
cardiovascular, gastrointestinal, and liver/pancreas 
examination in August 2001.  The claimant has declined a 
hearing before an RO Hearing Officer or before the Board.  
The Board finds that the claimant was fully notified and 
aware of the type of evidence required to substantiate her 
claims.  Neither the claimant nor her representative have 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that there is no question that the 
appellant and her representative were fully notified of the 
required information and evidence and of VA's duty to assist 
them in obtaining all such evidence.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the claimant's appeal.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist her in 
obtaining all evidence necessary to substantiate her claims 
have been fully met.

2.  Hemorrhoids were not manifest during active service, on 
service separation examination, or at any time prior to April 
2001, more than 44 years after final service separation; 
hemorrhoids are not recognized as symptoms of varicose veins, 
maxillary sinusitis, duodenal ulcer or hepatitis, and no 
competent medical evidence or opinion has been submitted 
which links or relates hemorrhoids to the claimant's active 
service or to any service-connected disease or injury.  

3.  A rating decision of August 1995 denied service 
connection for chronic liver disease as secondary to service-
connected hepatitis; the claimant failed to submit a 
Substantive Appeal (VA Form 9), and that decision became 
final.  

4.  In April 2001, the claimant undertook to reopen her claim 
for service connection for chronic liver disease as secondary 
to service-connected hepatitis by submitting additional 
evidence.

5.	The additional evidence submitted to reopen the claim 
for service connection for chronic liver disease as secondary 
to service-connected hepatitis includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the appeal. 

6.  The claimant's service-connected residuals of duodenal 
ulcer are currently manifested by complaints of 
gastrointestinal pain and discomfort, periodic vomiting, with 
recurring episodes of severe symptoms two or three times a 
year, as well as continuous moderate manifestations, without 
recurrent hematemesis or melena, or manifestations of anemia 
and weight loss productive of definite impairment of health.  

7.  The claimant's service-connected varicose veins of the 
right lower extremity are currently manifested by 
intermittent aching and pain in the right distal extremity, 
with extensive superficial varicose veins, stasis 
pigmentation, eczema, and intermittent ulceration, an area of 
hyper pigmentation evidencing right stasis ulcer in the past, 
and limitation of walking to one block.  

8.  The claimant's service-connected residuals of duodenal 
ulcer and varicose veins of the right lower extremity do not 
present such an unusual or exceptional disability picture as 
to render inapplicable the regular schedular standards.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service, and were not caused or worsened by a service-
connected disease or injury.  38 U.S.C.A. § 1110, 1131, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.102, 3.303(a), 
3.306(a), 3.310 (a) (2002).  

2.  New and material evidence not having been submitted to 
reopen the claim for service connection for chronic liver 
disease as secondary to service-connected hepatitis, that 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).  

3.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of duodenal ulcer are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002);  38 C.F.R. 
§§ 3.102, 3.321(b)(1)), Part 4, §§ 4.110, 4.112, 4.114, 
Diagnostic Code 7305 (2002).  

7.  The criteria for an increased rating of 40 percent for 
service-connected varicose veins of the right lower extremity 
are met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
§§ 3.102, 3.321(b)(1)), 38 C.F.R., Part 4, §§ 4.104, 
Diagnostic Code 7120 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Air Force from July 1952 to July 1955, and from 
November 1955 to July 1957.  

The claimant's service entrance examination, conducted in 
June 1952, disclosed no pertinent defects or abnormalities. 

A report of service separation examination, conducted in June 
1955, showed early varicosities and one recent rupture in the 
right calf, now thrombosed and acclymatic, nonsymptomatic, 
not considered disabling, and a liver edge 2 inches below the 
subcostal margin with inspiration, moderately tender, 
nonsymptomatic, not considered disabling.  That service 
separation noted that the claimant offered a history of being 
hospitalized for 4 months at Scott Air Force Base in 1953 for 
infectious hepatitis, and that she was again hospitalized at 
that facility for 4 days in July 1955 for the same condition.  
In a July 1955 clearance for separation, the claimant had a 
provisional diagnosis of hepatitis, while a liver function 
profile was entirely within normal limits; a chest X-ray was 
negative, and an electrocardiogram was negative.  The 
impression was normal female. 

A report of service reenlistment medical examination in 
November 1955 disclosed no pertinent disabilities, and the 
claimant's lower extremities were normal, her skin, vascular 
system and abdomen and viscera were normal, no varicosities 
were noted, and her nose and sinuses were normal.  Her 
service separation examination, conducted in June 1957, cited 
a history of sinusitis, hepatitis in September 1953, liver 
trouble in January 1954, and an active duodenal ulcer shown 
on upper gastrointestinal series, treated with diet, 
Probantine, Amphogel, and Phenobarbital.  In addition, she 
had defective distant vision, with a physical profile of E-2, 
and she had a 3T profile for active duodenal ulcer.  Chest X-
ray was negative.  Her lower extremities were normal, no 
varicosities were noted, and her skin, vascular system, anus 
and rectum, and nose and sinuses were normal.  

The claimant's service medical records show that she was seen 
in December 1955 for a superficial varicosity of the right 
leg after playing basketball while wearing an elastic 
bandage.  She was subsequently admitted for 4 days in 
December 1955 for treatment of a common cold.  An entry in 
March 1956 noted the presence of an upper respiratory 
infection, while in May 1956, her left elbow was X-rayed and 
found normal after a fall, and she was provided an Ace 
bandage.  In October 1956, she was admitted for 4 days for 
acute tonsillitis, while in January 1957, she was admitted 
for treatment of acute maxillary sinusitis and in March 1957, 
she was seen for 2 days due to complaints of intermittent 
right upper quadrant pain.  At the time of transfer to Ent 
AFB in March 1957, the claimant's CBC and urinalysis were 
normal, her liver was healthy, and her sole recorded 
complaint was right upper quadrant pain.  A chest X-ray in 
March 1957 showed no abnormalities of the cardiac outline, 
lungs or chest, and the abdomen was negative for any 
abnormalities.  In April 1957, a cholecystogram revealed no 
calculi and good functioning after a fatty meal.  X-rays of 
the sinuses were negative. 

The claimant was seen at the 615th US Air Force infirmary, 
Fort Carson, in May 1957 with a history of hospitalization at 
Scott AFB hospital from September 1953 to January 1954 for 
infectious mononucleosis with hepatitis, and treatment in 
January 1957 for acute maxillary sinusitis.  Her current 
complaints were intermittent aching in the right upper 
quadrant, with radiation into the back and the left upper 
quadrant, worse in the last 4 months, and an episode of 
bright red blood with bowel movements, and aggravated by 
coffee, spices and alcohol.  She further complained of 
occasional substernal aching, heartburn, palpitations, 
frequent blackouts, sinus trouble, a chronic cough, 
suboccipital headaches for the past year, generalized leg 
aching, and tiredness for the past 2years, but denied 
diarrhea or constipation.  She related smoking 2 packs of 
cigarettes daily.  Her nasal mucosa were hyperemic, her chest 
was clear on X-ray, her heart was normal in size, with a 
regular rhythm and normal heart sounds, rectal examination 
was negative, and abdominal examination disclosed no masses, 
tenderness or guarding, and no enlargement was seen of the 
liver or spleen.  The impression was possible gastric ulcer, 
and an upper gastrointestinal examination was scheduled.  In 
May 1957, a CBC and urinalysis were within normal limits, and 
those studies were to be forwarded to Ent AFB for workup of 
right upper quadrant discomfort.  It was noted that there had 
not been much improvement of her multiple complaints, but her 
cough and abdominal complaints were slightly improved, while 
she continued to complain of chest tightness in the 
substernal area, 2 blackouts in the past week, and worsening 
sinus trouble.  

On service separation examination in July 1957, the claimant 
was noted to have an active duodenal ulcer, confirmed by an 
UGI series, and she was given a T3 profile.  Examination 
revealed blood pressure of 118/80, tenderness to percussion 
over the left maxillary sinus, palpable anterior superior 
cervical lymph nodes, hyperemic and hypertrophied nasal 
mucosa, inspiratory rhonchi in the posterolateral lower lung 
field, tenderness over the right posterior lower thorax and 
in the right upper quadrant, but no masses or organs were 
palpable, and bowel sounds were normal.  A stool examination, 
urinalysis and liver profile were negative, and a 
cholescystogram and sinus film were also negative.  Physical 
examination and laboratory reports were essentially negative.  

The claimant's service medical records show no complaint, 
treatment, findings or diagnoses of hemorrhoids during her 
periods of active service or on any service entrance or 
service separation examinations conducted in connection with 
her periods of active service.  

In her original application for VA disability compensation 
benefits (VA Form 8-526), the claimant sought service 
connection for hepatitis and for residuals of gastric ulcer, 
citing inservice findings and treatment for those conditions.  
She submitted a VA abstract of her hospitalization in 
September and October 1957, where she underwent a UGI 
examination with barium contrast.  

A report of VA general medical examination, conducted in 
September 1957, disclosed a normal posture and gait, and no 
abnormalities of the skin or sinuses.  The claimant 
complained of intermittent hip pain radiating into the calf 
muscles, bilaterally, worse on prolonged standing or sitting, 
but denied swelling of the lower extremities.  Examination 
revealed mild dilatation and tortuosity of a vein on the 
medial side of the right leg just below the knee and 
extending into the thigh, but no other evidence of varicose 
veins.  X-rays of the sinuses were clear, with no thickening 
of the mucus membrane and no fluid or exudation, and the 
turbinates were normal in size, while some swelling in the 
left inferior turbinates was seen.  The diagnoses were 
sinusitis, chronic, nonsuppurative, maxillary, quiescent.  A 
chest X-ray showed that the chest was clear and the heart and 
lungs were normal in size.  X-rays of the spine and pelvis 
disclosed no fractures, marginal changes, or other 
abnormalities, while joint spaces were well maintained.  

A report of special VA gastrointestinal examination in 
September 1957 cited the claimant's complaints of nausea, 
stomach cramps, and epigastric burning, without vomiting, 
hematemesis, or acid eructations, and she related that her 
bowels were regular, stools were normal, and there were no 
rectal complaints.  She related that she had hepatitis in 
September 1953 and in July 1955, but did not experience 
jaundice.  She further indicated that she was found to have a 
duodenal ulcer while in service, treated, and given 
medication.  Examination disclosed that the abdomen was flat 
and tense with normal panniculus, and no masses, herniae, 
scars or increased gas was found.  Tenderness was noted high 
in the epigastrium and over the barely palpable sigmoid.  The 
liver, kidneys and spleen were not palpable.  An upper 
gastrointestinal (UGI) series disclosed that the esophagus, 
stomach and duodenum to the esophagus were normal in 
appearance, while a very shallow, superficial ulcer crater 
was seen just above the angulus, although there was no 
evidence of ulcer at this time.  There was no edema or 
deformity in the duodenal bulb at the time of the film.  The 
diagnosis was ulcer, duodenal, chronic.  The examiner stated 
that a UGI series of the esophagus, stomach and duodenum 
showed that in the lesser curvature just above the augulus 
there was thought to be some slight edema and at times a 
small ulcer crater was visualized, but not conclusively 
demonstrated in the film.  The duodenal bulb, the duodenal 
sweep, and visualized portion of the small intestine were 
normal.  The conclusion was that there might be a very 
shallow superficial gastric crater just above the angulus, 
although such was debatable; that there was no current 
evidence of ulcer at this time; and there was no deformity of 
the bulb, no edema, and no ulcer in the duodenal bulb.  An 
upper gastrointestinal series disclosed that the esophagus, 
stomach and duodenum to the esophagus were normal in 
appearance, while a very shallow, superficial ulcer crater 
was seen just above the angulus, although there was no 
evidence of ulcer at this time.  There was no edema or 
deformity in the duodenal bulb at the time of the film.  The 
diagnosis was ulcer, duodenal, chronic.  

The general medical diagnoses were sinusitis, chronic, 
nonsuppurative, maxillary, quiescent; ulcer, duodenal, 
chronic; orthopedic disease not found; and varicose veins 
localized to the medial side of the right upper leg and lower 
right thigh.  

A rating decision of October 1957, granted service connection 
for duodenal ulcer, rated as 20 percent disabling; for 
maxillary sinusitis, evaluated as noncompensably disabling; 
for varicose veins of the right leg, rated as noncompensably 
disabling; and for hepatitis, evaluated as noncompensably 
disabling.  The claimant was notified of that decision and of 
her right to appeal by RO letter of October 17, 1957.  She 
failed to initiate and appeal, and that decision became final 
after one year.

A VA upper gastrointestinal examination, conducted in August 
1962, cited the claimant's statement that she feels pretty 
good, but still gets nausea and stomach cramps all the time, 
has constant pain and gets sick when she eats the wrong 
thing.  She related that she was on a bland diet and takes 
medication; has headaches often; and feels tired most of the 
time.  The claimant's medical history and her last VA 
examination were reviewed, and she indicated that there had 
been no change in her condition.  She indicated that she was 
followed in the Lakewood Clinic in Tacoma; that she avoids 
spicy foods and tales Maalox or Gelusil "when she needs 
it"; and noted no prescription medications.  She related 
that her appetite was good, and her weight varied between 5 
and 6 pounds, but noted belching, epigastric burning that 
extends into the chest and radiates down her left arm, noted 
infrequent vomiting, but "dry heaves", and complained of 
irregular bowels.  She reported no melena or rectal 
complaint.  Examination disclosed that abdomen was flat and 
soft with normal panniculus, and no masses, herniae, scars or 
increased gas was found.  Tenderness was noted above the 
umbilicus, with lesser tenderness to either side, and the 
sigmoid was palpable. The gastrointestinal X-ray with barium 
contrast showed that her esophagus, duodenum, ands stomach 
were normal.  The diagnosis was ulcer, duodenal, chronic, by 
history, and history of hepatitis.  

A confirmed rating decision of October 1962 confirmed and 
continued the prior ratings for the claimant's service-
connected conditions.  The claimant was notified of that 
decision and of her right to appeal by RO letter of October 
17, 1962.  She failed to initiate an appeal, and that 
decision became final after one year.

In March 1995, the claimant requested service connection for 
acute liver failure brought on by her service-connected 
hepatitis.  She was asked by RO letter to submit medical 
evidence showing VA or non-VA treatment for her service-
connected hepatitis.  

A March 1995 letter from Dr. J.D.B., Jr. stated that he had 
treated the claimant since January 1995 for a diagnosed 
chronic liver failure, which had rendered her chronically 
disabled with frequent episodes of dizziness and speech 
difficulties.  Although currently under therapy and stable at 
present, the reporting physician indicated that the claimant 
could have rapid and frequent relapses of severe symptoms.  
He further stated that her prognosis was guarded; that she 
was unlikely to regain normal liver function; and that her 
illness required strict diet control and daily medications.  

Treatment records from Franciscan Health Center (Dr. J.D.B., 
Jr. and Dr. M.F.L., II), dated from September 1994 to May 
1995, show that the claimant was first seen for evaluation in 
September 1994, at which time she complained of ongoing 
heartburn, dyspepsia, nausea, occasional vomiting and 
dysphagia in the proximal esophagus, as well as a litany of 
symptoms related to her upper GI tract, and had been on 
Zantac, Tagamet, and Axid without relief of symptoms.  She 
related that she had a party attitude to her drinking back in 
the 1960's and 1970's while she was living in the 
Philippines, but not since then; and that she currently 
consumes 2 to 6 beers daily, but never more than that.   
Laboratory tests showed elevated liver enzymes in both 
hepatocellular and cholesatic pattern.  Her current 
medications were Corgard and hydrochlorothiazide, potassium 
and Lanoxin, and she related a history of hepatitis in 1953, 
and was told that her liver enzymes remained elevated for 
some time afterward.  She denied any anorexia, early satiety, 
bloating, distension, fevers, night sweats or weight loss, 
and further denied any hematemesis, coffee ground emesis, or 
any melena, hematochezia, or change in her bowel habits.  Her 
family history was positive for diabetes and heart disease, 
and she was again noted to drink 2 to 6 beers daily.  
Examination disclosed that she weighed 190 pounds; that she 
had a regular cardiac rhythm and rate, with blood pressure of 
120/70, while her lungs were clear to auscultation, and there 
was no clubbing, cyanosis or edema.  No palpable spleen tip 
was appreciated, and she had no stigmata of chronic liver 
disease on her skin.  Laboratory tests revealed a normal 
ultrasound, and AST was 43; alkaline phosphatase was 132; GGT 
was 105; cholesterol was 216; albumin was 4.0; and bilirubin 
was 0.6.  The impression was abnormal liver function tests 
and mild hepatomegaly, and upper GI distress with nausea, 
dyspepsia, heartburn, and dysphagia.  It was suggested that 
the claimant has two ongoing processes: (1) mixed 
hepatocellular and cholesatic hepatitis possibly related to 
alcohol or medicines, although she could have some other type 
of metabolic autoimmune or infectious etiology.  Her acid 
peptic process certainly warrants further evaluation as she 
has failed to respond to Standard H2 blocker therapy and it 
is possible, given the duration of her symptoms and her past 
history of peptic ulcer disease that she could have 
helicobacter pylori gastritis.  The examining physician 
stated that he planned to obtain serologies for hepatitis B 
and C, and repeat liver enzymes with a full liver panel and a 
prothrombin time, as well as a diagnostic and possible 
therapeutic endoscopy.  

The claimant was again seen in February 1995, when she was 
found to be profoundly hypokalemic with potassium of 2.1, and 
placed on a higher potassium dose.  She reported that she was 
feeling significantly improved, but has some mental confusion 
which she feels is worse that previously.  She continued to 
take Tagamet, which was changed over to Axid, and she was to 
obtain another serum ammonia level, as it was thought that 
moving her bowels more frequently might decrease her serum 
ammonia and improve her mental status.  She has been on 
Amoxicillin and Prilosec for her helicobacter pylori 
gastritis, and currently denied any dyspepsia.  Additional 
laboratory tests were planned. 

In February 1995, the claimant was again seen for elevated 
ammonia levels.  She was begun on Lactulose, and reported 
moderate diarrhea for the first two days, then returning to 
normal.  She expressed concern about her Potassium level, but 
had very little edema in her lower extremities, and 
complained about involuntary hand movements.  On examination, 
her vital signs were normal and she was febrile, with no 
evidence of asterixis.  The assessment was hepatic failure.  
She was again seen in February 1995 after an episode of 
atrial fibrillation and was noted to have a decreased 
potassium level and to be on Lactulose, while Axid was not 
effective in ending her epigastric distress.  Examination 
revealed that he blood pressure was 120/70, her abdomen was 
soft and without guarding or rebound, and the lever edge was 
palpable, smooth and nontender.  The assessment was liver 
failure.

The claimant was again seen in March 1995, when she 
complained of fatigue with possible polyuria and polydipsia.  
Her physical examination was normal, and it was noted that 
her last non-fasting blood sugar was 427, while her potassium 
was in the normal range of 4.1, and her blood pressure was 
stabilized with a small dose of hydrochlorothiazide.   The 
assessment was hepatic failure and rule out diabetes.  In 
March 1995, the claimant was again seen with complaints of 
continued tiredness, and she was noted to have chronic liver 
failure and intermittent elevated blood sugar.  Physical 
examination revealed that her blood pressure was 110/60, 
while electrolytes were normal and her BUN was quite low, 
creatinine was .8, and glucose was 168, and her ammonia level 
was 130.  The assessment was chronic hepatic failure and 
adult onset diabetes mellitus.  

The claimant was again seen in May 1995 for follow-up for 
liver failure, when she complained of flu-like symptoms with 
fatigue, joint pain for the last three weeks, and 
intermittent palpitations which she attributed to her chronic 
atrial fibrillation.  Her weight was 165 pounds, blood 
pressure was 110/70, and the abdomen was soft and without 
splenomegaly; however, the liver edge was palpable, tender, 
and smooth and without masses.  The assessment was chronic 
liver failure of undetermined etiology; rule out virus.  
Later in May 1995, the claimant was again seen for alcoholic 
liver disease, with complaints of fatigue, myalgias and 
altered bowel habits.  Physical examination was unremarkable, 
and she complained of a non-focal tenderness in the abdomen.  
The clinical impression was that the claimant's liver disease 
was getting her down, while her altered bowel habits could be 
due to portal hypertensive colopathy, rule out internal 
malignancy.  A barium enema was scheduled.  Following the 
barium enema, moderate to marked diverticulosis was noted 
involving the descending and sigmoid colon, without evidence 
of diverticulitis, spasm, filling defects or constricting 
lesion.  The impression was marked distal diverticulosis.  
Laboratory tests in September 1994, disclosed that hepatitis 
B surface antigen (HbsAG) was negative, while hepatitis B 
surface antibody (Anti HBS) was also negative, and hepatitis 
B core antibody (Anti-HBc (total) was negative, and hepatitis 
C antibody (Anti-HCV) was negative.  Anti-smooth muscle 
antibodies were abnormal at 1:20.  

A report of VA general medical examination, conducted in June 
1995, noted the claimant's 30-pack year history of smoking 
cigarettes, stopping in 1978, as well as a significant 
alcohol history while stationed in the Philippines, with a 
large daily intake of both hard liquor and beer.  She further 
alleged a history of hypertension since age 30, and a history 
of atrial fibrillation, diagnosed on year previously, and a 
history of lumbar disc disease, with lumbar fusion.  She 
stated that she currently drank a six-pack a day until her 
diagnosis of liver disease, and denied any current drinking.  
Her current complaints included tiredness and fatigue, and 
she asserted that she had a history of mononucleosis and 
infectious hepatitis in 1953, and subsequently had episodes 
of severe elevation of liver function tests, including 
transaminases, alkaline phosphatase, and bilirubin, and 
subsequently underwent an evaluation to establish the 
etiology of her liver disease.  It was noted that all of her 
hepatitis viral serologies were negative, and the examiner 
noted that in speaking with Dr. J.D.B., Jr., he felt that the 
most likely etiology was alcoholic hepatitis.  It was noted 
that on copies of Dr. J.D.B., Jr.'s notes, presented by the 
claimant, the diagnosis of "alcoholic" liver disease had 
been crossed out and "viral hepatitis" liver disease 
substituted.  It was noted, however, that all of the 
claimant's hepatitis B antibody tests were negative.  It was 
further noted that the claimant had been difficult to manage, 
with medication non-compliance (Lactulose) and running very 
high ammonia levels.  She was noted to have been hospitalized 
for acute hepatitis and underwent an endoscopic retrograde 
cholangiopanceatography to rule out a cholestatic picture and 
was found to have pancreatic division anomaly and two 
gallstones, but no obstruction.  She had been treated for 
helicobacter pylori with Amoxicillin and Prilosec, and an 
esophagogastroesophaduodenoscopy (ESG) showed a Barrett's 
esophagus.  She had elevated glucose levels , and a family 
history of adult onset diabetes (mother).

Examination was essentially negative, with weight of 160 
pounds and blood pressure of 138/88, cardiac examination was 
unremarkable, and the abdomen was soft with normal bowel 
sounds and some tenderness at the liver edge.  Her liver 
extended three fingerbreadths below the right costal margin, 
no ascites was present, and there was no palpable spleen.  
Pulses were full, and motor, sensory and reflexes examination 
was unremarkable, while her toes were downgoing and her gait 
was normal.  Diagnostic tests revealed that all laboratory 
tests for hepatitis antigens and antibodies were negative.  
The diagnoses were probable alcoholic liver disease with 
evidence of liver failure, including acoagulopathy, elevated 
ammonia levels, history of markedly elevated transaminases, 
and past history of cholestasis. history of duodenal ulcer; 
cholelithiasis; pancreatic anomaly division; hypertension; 
history of atrial fibrillation, under control; history of 
degenerative disc disease, L4-5, status post fusion; history 
of adult onset diabetes; and marked diverticulosis on barium 
enema.  

A rating decision of August 1995 denied service connection 
for a chronic liver disorder as secondary to service-
connected hepatitis.  The claimant was notified of that 
decision and of her right to appeal by RO letter of August 
19, 1995.  In October 1995, the claimant also filled a Notice 
of Disagreement with the rating decision of August 1995, and 
a Statement of the Case was provided the claimant in February 
6, 1996.  The claimant failed to submit a Substantive Appeal 
(VA Form 9), and that decision became final.  

In October 1995, the claimant sought increased ratings of her 
service-connected residuals of duodenal ulcer and varicose 
veins of the right leg, citing treatment at the VAMC, 
American Lake, and at Medalia Health Center.  

Medical records from Franciscan Family (Drs. J.D.B., Jr. and 
M.F.L., II) dated from January 1994 to May 1995, included 
duplicate copies of treatment records previously received 
from Dr. J.D.B., Jr., dated from October 1994 to May 1995, as 
well as medical records from St. Joseph's Hospital, dated in 
September and October 1994 and outpatient records from 
Medalia Health Center showing treatment from March 1994 to 
August 1995.  Those records did not show any treatment for 
varicose veins of the legs, but records from St. Joseph' 
Hospital and Madalia Medical Center noted treatment for 
gastritis, hiatal hernia and esophagitis.  

A VA gastrointestinal examination was conducted in March 
1996.  The claimant was noted to have been treated for 
duodenal ulcer in the mid 1950's and she claimed to have 
experienced bleeding ulcers in September 1994, with biopsy 
showing active gastritis and positive helicobacter pylori, 
treated with triple antibiotics, while an esophageal biopsy 
showed Barrett's esophagitis.  A repeat stomach biopsy in 
October 1994 showed healing gastritis, but helicobacter 
pylori was no t shown.  The claimant continued to complain of 
daily heartburn and epigastric discomfort, which she treated 
with Axid.  She further complained of varicose veins of the 
right leg, and examination revealed significant varicose 
veins in both lower extremities.  She had never had vein 
stripping, but related multiple episodes of bleeding from the 
superficial varicose veins, with pain and burning.  

Examination revealed that the claimant weighed 172 pounds, 
with blood pressure of 160/80, and a normal cardiac rhythm 
and rate without ectopy.  The lungs were clear, bilaterally, 
and the abdomen was non-tender.  No edema was present in the 
extremities, while examination of the lower extremities 
disclosed extensive superficial varicose veins, with some 
veins being approximately one cm. in diameter  The clinical 
impression was gastritis, Barrette's esophagitis with 
helicobacter pylori infection, treated with triple 
antibiotics; repeat endoscopy showed biopsy results 
consistent with healing gastritis, with no further findings 
of helicobacter pylori.  The claimant continued to have 
reflux symptoms.  The claimant was noted to have severe 
bilateral superficial varicose veins with episodes of 
bleeding.  

A rating decision of June 1996 increased the rating for the 
claimant's service-connected residuals of duodenal ulcer from 
10 percent to 20 percent disabling, and increased the rating 
for service-connected varicose veins from noncompensable to a 
10 percent disabling.  The claimant was notified of that 
decision and of her right to appeal by RO letter of June 22, 
1996.

VA hospital and outpatient treatment records from the VAMC, 
American Lake, dated from June 2000 to August 2001, show that 
the claimant was seen in for complaints related to liver 
disease, and it was noted that she had been a heavy drinker 
and a heavy smoker, and that she currently drinks 4-5 beers 
daily.  She was admitted in June 2000 and found to have an 
upper GI bleed secondary to esophageal varices.  In July 
2000, she underwent placement of a transjugular intrahepatic 
portosystemic shunt (TIPS).  She was further found to have 
Class B cirrhosis, and hepatitis B and C serologies were 
checked and found to be negative.  Another problem diagnosed 
and treated was paroxysmal atrial fibrillation, and she was 
found to be subtherapeutic on her digoxin medication.  She 
was reloaded to a therapeutic level and became asymptomatic.   
X-rays in March 2001 show that the claimant had a TIPS 
(transjugular intrahepatic portosystemic shunt) over her 
liver.  Those records did not relate the claimant's liver 
disease to hepatitis A or B, or to her period of active 
service.  

Medical records from Puget Sound Health Care Service did not 
show diagnoses related to the disabilities currently at 
issue.  An entry in November 2000 showed that the claimant 
had end stage liver disease with gastrointestinal bleeding 
and encephalopathy.  

A letter from Dr. E.D.M. a private physician, dated in 
November 2000, stated that she had followed the claimant in 
the hepatology clinic for chronic liver disease of unclear 
etiology; that the claimant had recently demonstrated 
significant forgetfulness and confusion, which was likely 
related to her liver disease; and that she did not feel that 
the claimant could return to her prior occupation as a bus 
driver.  

A letter from Dr. J.D.B., Jr., dated March 15, 1995, received 
at the RO in April 2001, stated that the claimant had been 
under his care since January 1955 and had a diagnosis of 
chronic liver failure, which made her chronically disabled 
due to episodes of dizziness and speech difficulties, as well 
as rapid and frequent relapses of severe symptoms.  She was 
said not likely to recover normal liver function.  

In a April 2001 letter , the claimant sought to reopen her 
claim for service connection for liver disease as secondary 
to service-connected hepatitis, and sought increased ratings 
for her service-connected varicose veins, and duodenal ulcer.  
She further related that she currently had hemorrhoids.  

A report of VA vascular examination, conducted in August 
2001, showed that the examiner reviewed the veteran's claims 
file and medical records.  On examination, the claimant was 
found to have varicose veins of the right lower extremity 
dating from playing baseball in the early 1960's [sic], with 
no surgical procedures of the right lower extremity.  The 
claimant related that she occasionally experienced aching and 
sharp pains in the right distal extremity, but had never 
tried support hose.  She related that she had experienced 
several episodes of ulceration in the medial aspect of the 
right ankle, ands that her walking was limited to one block.  
No open lesions were shown on the current examination.  The 
claimant further alleged that she had experienced duodenal 
ulcers since the 1950's, and was recently hospitalized for 
upper GI bleeding due to esophageal varices.  It was noted 
that in July 2000, she had undergone placement of a 
transjugular intrahepatic portosystemic shunt.  The claimant 
was noted to have a history of significant alcohol use for 
approximately 25 years, ending about one year prior to the 
current examination.  The claimant further related a history 
of infectious hepatitis in 1953, but recent workups were 
noted to be negative for hepatitis B and C serologies.  The 
examiner cited the report of Dr. E.D.M,. a private physician, 
who described the claimant's chronic liver disease to be of 
unclear etiology, and noted the claimant had Class B 
cirrhosis with esophageal varices and encephalopathy.  

Examination disclosed that the claimant was well oriented; 
that she had a normal cardiac rhythm and rate; that her lungs 
were clear, bilaterally; that tenderness to palpation was 
found in the right upper quadrant, the liver edge was not 
palpable, and there was no guarding or rebound.  Examination 
of the lower extremities revealed extensive varicose veins, 
right worse that left, as well as an area of hyper 
pigmentation, suggesting a history of ulceration in the 
medial aspect of the right ankle.  There was no tenderness to 
palpation in this area, and the varicose veins were 
superficial and numerous.  The diagnoses were bilateral lower 
leg superficial varicose veins with evidence of right stasis 
ulcer in the past; upper GI bleeding secondary to duodenal 
ulcer and esophageal varices, status post placement of a 
transjugular intrahepatic portosystemic shunt in July 2000; 
Class B cirrhosis of the liver of unclear etiology, with 
negative hepatitis B and C serologies, and it was stated by 
the examiner that it is more probable than not that the 
claimant's cirrhosis is not related to infectious hepatitis 
that the claimant recounted having had while in active 
service.  

A rating decision of September 2001 denied service connection 
for hemorrhoids, denied a rating in excess of 20 percent for 
service-connected residuals of duodenal ulcer, denied a 
rating in excess of 10 percent for service-connected varicose 
veins of the right lower extremity; and determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a chronic liver disorder as 
secondary to service-connected hepatitis.  The claimant and 
her representative were notified of that decision and of her 
right to appeal by RO letter of September 25, 2001.  

In November 2001, the claimant submitted duplicate copies of 
service medical records.

The claimant was notified by RO letter of her right to have 
her claims reviewed by the RO Decision Review Officer.  
Following review of the claimant's appeal by the RO Decision 
Review Officer, a Supplemental Statement of the Case 
addressing the issues on appeal was provided the claimant and 
her representative on March 15, 2002.

VA hospital and outpatient treatment records, dated from June 
to August 2002, included no evidence which related any 
disability of the claimant to her period of active service, 
or which attributed her chronic liver failure to hepatitis 
while on active duty.  The claimant was admitted in June 2002 
for continued nausea and vomiting at home, and offered a 
history of vomiting 1-2 times daily for the past several 
weeks.  She related that she had a good appetite, and denied 
melanic stools, blood or coffee-ground vomitus.  It was 
determined that the claimant had been non-complaint with 
medications.  During hospitalization, her medications were 
brought to the therapeutic level, and  she had normal bowel 
movements, and was able to eat heartily without problems.  
The claimant was readmitted in August 2002, and was noted to 
have decompensated cirrhosis secondary to alcohol, with 
hepatic encephalopathy.  There was a suggestion that the 
claimant was non-complaint with medications.  She denied 
abdominal pain or discomfort, but a history of some vomiting 
in the prior week was noted.  In July 2002, the claimant 
weighed 180 pounds.

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303(a) (2002).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including arthritis and diabetes mellitus, when 
such is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991 & Supp. 
2002); 38 C.F.R. 3.304(b) (2002);  Akins v. Derwinski,  1 
Vet. App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 
225 (1991).   In this case, no defects were shown on the 
claimant's service entrance examination, and the claimant is 
entitled to the presumption of soundness at entry.

Service Connection for Hemorrhoids

The claimant's service medical records are silent for 
complaint, treatment, findings or diagnosis of hemorrhoids 
during her period of active service, including on all service 
entrance, discharge, reenlistment, or final service 
separation examinations.  The medical record since service 
separation is likewise silent for any complaint, treatment, 
findings or diagnosis of hemorrhoids prior to April 2001, at 
which time the claimant stated that she "now also has 
hemorrhoids", but did not indicate that such condition was 
incurred during active service or was secondary to any 
service-connected disease or injury.  

The Board further notes that VA's Schedule of Rating 
Disabilities does not list hemorrhoids as a symptom or 
residual of duodenal (peptic) ulcer disease or of hepatitis, 
and that no competent medical evidence or opinion has been 
submitted which links or relates hemorrhoids to the 
claimant's periods of active service or to any service-
connected disease or injury.  Neither has the claimant 
asserted that her current hemorrhoids were incurred or 
aggravated during active service, or that such were caused or 
aggravated by any service-connected disease or injury.  
Rather, in a Statement in Support of Claim (VA Form 21-4138), 
submitted in April 2001, the claimant stated that she "now 
also has hemorrhoids." While such hemorrhoids may be related 
to changed bowel habits associated with the claimant's 
chronic liver disease, no medical evidence has been submitted 
to support such a supposition, and service connection is not 
in effect for her chronic liver disease.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for 
hemorrhoids is not warranted on a direct or secondary basis.  
Accordingly, the claim for service connection for hemorrhoids 
on a direct or secondary basis must be denied.

New and Material Evidence to Reopen a Claim for Service 
Connection for a Chronic Liver Disorder as Secondary to 
Service-Connected Hepatitis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for allergic rhinitis.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  The veteran did not file a 
Substantive Appeal (VA Form 9) to perfect his appeal of the 
October 1998 denial of his claim for service connection for 
allergy conditions, and that decision became final after one 
year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet.App. 
510, 513 (1992);  Kates v. Brown,  5 Vet.App. 93, 95 (1993).

A rating decision of August 1995 denied service connection 
for chronic liver disease as secondary to service-connected 
hepatitis.  The claimant submitted a Notice of Disagreement 
and was issued a Statement of the Case, but failed to submit 
a Substantive Appeal (VA Form 9), and that decision became 
final.  

In April 2001, the claimant undertook to reopen her claim for 
service connection for chronic liver disease as secondary to 
service-connected hepatitis by submitting additional 
evidence.  The Board must now determine whether the 
additional evidence submitted is both new and material to the 
issue of service connection for chronic liver disease as 
secondary to service-connected hepatitis.

The evidence of record at the time of the rating decision of 
August 1995 denying service connection for chronic liver 
disease as secondary to service-connected hepatitis included 
the service medical records, which are silent for complaint, 
treatment, findings or diagnosis of chronic liver disease in 
the claimant.  

Treatment records from Franciscan Health Center (Dr. J.D.B., 
Jr. and Dr. M.F.L., II), dated from September 1994 to May 
1995, show that the claimant related that she had a party 
attitude to her drinking back in the 1960's and 1970's while 
she was living in the Philippines, and that she currently 
consumes 2 to 6 beers daily. Laboratory tests in September 
1994 showed elevated liver enzymes, and disclosed that 
hepatitis B surface antigen (HbsAG) was negative, while 
hepatitis B surface antibody (Anti HBS) was also negative, 
and hepatitis B core antibody (Anti-HBc (total) was negative, 
and hepatitis C antibody (Anti-HCV) was negative.  In May 
1995, the claimant was again seen for alcoholic liver 
disease.  

A report of VA general medical examination, conducted in June 
1995, noted the claimant's significant alcohol history while 
stationed in the Philippines, with a large daily intake of 
both hard liquor and beer.  She stated that she drank a six-
pack a day until her diagnosis of liver disease.  Laboratory 
testing at the time of that examination again showed that all 
of her hepatitis viral serologies were negative.  The VA 
examiner called attention to the fact that all of the 
claimant's hepatitis viral serologies were negative, and 
noted that in speaking with Dr. J.D.B., Jr., that physician 
felt that the most likely etiology was alcoholic hepatitis.  
It was noted that on copies of Dr. J.D.B., Jr.'s notes, 
presented by the claimant, the diagnosis of "alcoholic" 
liver disease had been crossed out and "viral hepatitis" 
liver disease substituted.  It was again noted, however, that 
all of the claimant's hepatitis B antibody tests were 
negative.  

The foregoing represents the medical evidence of record at 
the time of the August 1995 rating decision denying service 
connection for a chronic liver disorder as secondary to 
service-connected hepatitis.  As noted, the claimant filed a 
Notice of Disagreement and was issued a Statement of the 
Case, but failed to submit a Substantive Appeal to perfect 
her appeal, and that decision subsequently became final.  

In April 2001, the claimant undertook to reopen her claim for 
service connection for a chronic liver disorder as secondary 
to service-connected hepatitis by submitting additional 
evidence.  The additional evidence submitted since the last 
final rating decision of August 1995 rating decision denying 
service connection for a chronic liver disorder as secondary 
to service-connected hepatitis includes the following:

VA outpatient treatment records from the VAMC, American Lake, 
dated from June 2000 to August 2001, show that the claimant 
was seen for complaints related to liver disease, and it was 
noted that she had been a heavy drinker, and that she 
currently drinks 4-5 beers daily.  In July 2000, she 
underwent placement of a transjugular intrahepatic 
portosystemic shunt (TIPS).  She was further found to have 
Class B cirrhosis, and hepatitis B and C serologies were 
checked and found to be negative.  X-rays in March 2001 show 
that the claimant had a TIPS (transjugular intrahepatic 
portosystemic shunt) over her liver .  Those records did not 
relate the claimant's liver disease to hepatitis A or B, or 
to her period of active service.  

Medical records from Puget Sound Health Care Service, dated 
in November 2000, showed that the claimant had end stage 
liver disease with gastrointestinal bleeding and 
encephalopathy.  

A letter from Dr. E.D.M. a private physician, dated in 
November 2000, stated that she had followed the claimant in 
the hepatology clinic for chronic liver disease of unclear 
etiology.  

A report of VA vascular examination, conducted in August 
2001, noted that the claimant was noted to have a history of 
significant alcohol use for approximately 25 years, ending 
about one year prior to the current examination.  The 
claimant further related a history of infectious hepatitis in 
1953, but recent workups were noted to be negative for 
hepatitis B and C serologies.  The diagnoses were bilateral 
lower leg superficial varicose veins with evidence of right 
stasis ulcer in the past; upper GI bleeding secondary to 
duodenal ulcer and esophageal varices, status post placement 
of a transjugular intrahepatic portosystemic shunt in July 
2000; Class B cirrhosis of the liver of unclear etiology, 
with negative hepatitis B and C serologies, and it was stated 
by the examiner that it is more probable than not that the 
claimant's cirrhosis is not related to infectious hepatitis 
that the claimant recounted having had while in active 
service.  

VA outpatient treatment records, dated from June to August 
2002, included no evidence which related any disability of 
the claimant to her period of active service, or which 
attributed her chronic liver failure to hepatitis while on 
active duty.  An entry in August 2002 noted that the claimant 
had decompensated cirrhosis secondary to alcohol, with 
hepatic encephalopathy.  

The Board finds that the additional evidence submitted since 
the last final rating decision of August 1995 denying the 
claim for service connection for chronic liver disease as 
secondary to service-connected hepatitis includes no evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the appeal.  In fact, 
the competent medical evidence both before and after the 
rating decision of August 1995 identifies the claimant's 
chronic liver disease as alcoholic liver disease.  
Accordingly, the claim for service connection for chronic 
liver disease as secondary to service-connected hepatitis is 
not reopened, and the rating decision of August 1995 remains 
final.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.321(a), Part 4, § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. Part 4, § 4.7 (2002).

Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In Estaban v. Brown, 6 Vet. App. 259,262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. Part 4, § 4.14; 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).



A Rating in Excess of 20 Percent for Service-Connected 
Residuals of Duodenal Ulcer

The criteria for rating service-connected disabilities of the 
digestive system, including duodenal ulcer disease, were 
revised, effective July 2, 2001.  Prior to that date, 
duodenal ulcer disease was rated as 10 percent disabling when 
mild; with recurring symptoms once or twice yearly; as 20 
percent disabling when moderate; with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations; and 
as 40 percent disabling when moderately severe; less that 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year; and as 60 percent disabling when severe; with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, §§ 4.110, 
4.112, 4.114, Diagnostic Code 7305 § (in effect prior to July 
2, 2001). 

On and after July 2, 2001, duodenal ulcer disease was rated 
as 10 percent disabling when mild; with recurring symptoms 
once or twice yearly; as 20 percent disabling when moderate; 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations; and as 40 percent disabling when 
moderately severe; less that severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year; and as 60 percent 
disabling when severe; with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. Part 4, §§ 4.110, 4.112, 4.114, Diagnostic Code 
7305 (in effect on and after July 2, 2001). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  The Board has considered the extent of 
the claimant's disability stemming from her service-connected 
residuals of duodenal ulcer in light of the former and 
current rating criteria

The record shows that a rating decision of October 1957 
granted service connection for duodenal ulcer, rated as 10 
percent disabling, and that a rating decision of June 1996 
granted an increased rating of 20 percent for that 
disability.  Neither of those ratings was appealed, and each 
became final.  

In April 2001, the claimant sought a rating in excess of 20 
percent for service-connected residuals of duodenal ulcer.  

The record shows that the claimant was admitted to the VAMC, 
American Lake, in June 2000 and found to have an upper GI 
bleed secondary to esophageal varices.  Medical records from 
Puget Sound Health Care Service include an entry in November 
2000 showing that the claimant had end stage liver disease, 
as well as gastrointestinal bleeding and encephalopathy. 

VA hospital and outpatient treatment records from the VAMC, 
American Lake, show that the claimant was seen in June 2001 
with complaints of chronic, dull epigastric pain, while she 
denied hematemesis, nausea or vomiting, radiation of pain, or 
black stools.  There was no evidence of current 
gastrointestinal bleeding, and a peptic ulcer was doubted.  
The claimant was again admitted in July 2001 for observation 
following an angioplasty.  She related during this 
hospitalization, that she had nausea and vomiting three times 
daily that interferes with her intake of food, but did not 
indicate any weight loss.  Her abdomen was soft, nontender, 
and nondistended, with normal bowel sounds. 

A report of VA examination in August 2001 cited the 
claimant's history of duodenal ulcers since the 1950's, and 
noted that she was recently hospitalized for upper GI 
bleeding due to esophageal varices.  Examination disclosed 
tenderness to palpation was found in the right upper 
quadrant.  The pertinent diagnosis was upper GI bleeding 
secondary to duodenal ulcer and esophageal varices. 

VA hospital and outpatient treatment records from the VAMC, 
American Lake, dated from June to August 2002, show that the 
claimant was admitted in June 2002 for continued nausea and 
vomiting at home, and offered a history of vomiting 1-2 times 
daily for the past several weeks.  She related that she had a 
good appetite, and denied melanic stools, blood or coffee-
ground vomitus.  It was determined that the claimant had been 
non-complaint with medications.  During hospitalization, her 
medications were brought to the therapeutic level, and she 
had normal bowel movements, and was able to eat heartily 
without problems.  The claimant was readmitted in August 
2002, and was noted to have decompensated cirrhosis secondary 
to alcohol, with hepatic encephalopathy.  There was a 
suggestion that the claimant was non-complaint with 
medications.  She denied abdominal pain or discomfort, but a 
history of some vomiting in the prior week was noted.  

The Board finds that the claimant's service connected 
residuals of duodenal ulcer are currently manifested by 
complaints of gastrointestinal pain and discomfort, 
gastrointestinal bleeding, and periodic vomiting, with 
recurring episodes of severe symptoms two or three times a 
year, as well as continuous moderate manifestations, without 
recurrent hematemesis, melena, anemia or weight loss 
productive of definite impairment of health.  The medical 
record is silent for laboratory findings indicative of 
anemia, and the record shows that the claimant weighed 165 
pounds in May 1995, 172 pounds on VA gastrointestinal 
examination in March 19966, and 180 pounds on examination in 
July 2002, and the record further supports a finding that the 
claimant does not have recurrent vomiting when she takes her 
medication as directed.  

Based upon the foregoing, the Board finds that the claimant's 
service connected residuals of duodenal ulcer do not warrrant 
a rating in excess of the currently assigned 20 percent 
evaluation.  The claim for a rating in excess of 20 percent 
for service-connected residuals of duodenal ulcer is denied.

A Rating in Excess of 10 Percent for Service-Connected 
Varicose Veins of the Right Lower Extremity

Effective January 12, 1998, unilateral varicose veins are 
evaluated as 10 percent disabling with intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery; a 20 
percent rating was provided for unilateral varicose veins 
with persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema; and 40 percent rating was provided unilateral 
varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration; and a 60 
percent evaluation was provided for unilateral varicose veins 
with persistent edema and subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  
38 C.F.R., Part 4, §§ 4.104, Diagnostic Code 7120§ (2002). 

The record shows that a rating decision of October 1957 
granted service connection for varicose veins of the right 
lower extremity, rated as noncompensably disabling, and that 
a rating decision of June 1996 granted an increased rating of 
10 percent for that disability.  Neither of those ratings was 
appealed, and each became final.  In April 2001, the claimant 
sought a rating in excess of 10 percent for service connected 
varicose veins of the right lower extremity.  

VA outpatient records from the VAMC, American Lake, dated in 
July 2001, show that the claimant reported that she had 
experienced an itchy, red area on her right leg for over a 
year.  Examination disclosed a 3cm. patch of rough, red skin 
that was tender to palpation, as well as a small ulceration 
at the midline, two inches above the right ankle.  Both 
lesions were cleaned and medicated.  Subsequent entries show 
that the ulceration was epithelialized, and the lesion was 
again cleaned and medicated.  On follow-up, a rash was seen 
on the left medial and right lateral aspect of the right 
ankle, and the skin was discolored, but of normal texture.  
No swelling of the extremities was present.

A report of VA vascular examination, conducted in August 
2001, showed that the claimant had varicose veins of the 
right lower extremity dating from playing baseball in the 
early 1960's [sic], with no surgical procedures of the right 
lower extremity.  The claimant related that she occasionally 
experienced aching and sharp pains in the right distal 
extremity, but had never tried support hose, and she related 
that she had experienced several episodes of ulceration in 
the medial aspect of the right ankle, and that her walking 
was limited to one block.  No open lesions were shown on the 
current examination, and no swelling of the extremities was 
present.
Examination of the lower extremities revealed extensive 
varicose veins, right worse that left, as well as an area of 
hyper pigmentation, suggesting a history of ulceration in the 
medial aspect of the right ankle.  There was no tenderness to 
palpation in this area, and the varicose veins were 
superficial and numerous.  The pertinent diagnosis was 
bilateral lower leg superficial varicose veins with evidence 
of right stasis ulcer in the past. 

The Board finds that the claimant's service-connected 
varicose veins of the right lower extremity are currently 
manifested by intermittent aching and pain in the right 
distal extremity, extensive superficial varicose veins, with 
stasis pigmentation, eczema, and intermittent ulceration, an 
area of hyper pigmentation evidencing right stasis ulcer in 
the past, and limitation of walking to one block.  

Based upon the foregoing, the Board finds that the claimant's 
service connected varicose veins of the right lower extremity 
more nearly approximate the criteria for a 40 percent rating 
under the provisions of 38 C.F.R., Part 4, §§ 4.104, 
Diagnostic Code 7120 (2002).  

The claimant has not asserted that the schedular rating are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  38 
C.F.R. 3.321 (b)(1)(2002) are potentially applicable.  There 
is no competent medical evidence showing that the claimant's 
service-connected residuals of duodenal ulcer and varicose 
veins of the right lower extremity present such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  To the contrary, the record shows that 
the majority of the claimant's hospitalizations in recent 
years are related to her nonservice-connected chronic liver 
disease and matters associated with the care and maintenance 
of her transjugular intrahepatic portosystemic shunt (TIPS).  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 3.321 (b)(1)(2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9;  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
applications.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hemorrhoids on a direct or secondary 
basis is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a chronic liver disorder 
as secondary to service-connected hepatitis, the claim is not 
reopened.

A rating in excess of 20 percent for service-connected 
residuals of duodenal ulcer is denied.  

An increased rating of 40 percent for service-connected 
varicose veins of the right lower extremity is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

